UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6244



LEMMIE STUART, a/k/a David Russell Berry,

                                              Plaintiff - Appellant,

          versus


COUNTY OF SPARTANBURG; LARRY POWERS, Director
of Spartanburg County Detention Facility;
OFFICER VALASCO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-99-169-2-23)


Submitted:   May 19, 2000                   Decided:   June 16, 2000


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lemmie Stuart, Appellant Pro Se. Ginger Dee Goforth, HOLCOMBE,
BOMAR, GUNN & BRADFORD, P.A., Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lemmie Dale Stuart appeals the district court’s orders:       (1)

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1999) motion for

failure to prosecute; and (2) denying his motion to alter or amend

judgment.     Finding no reversible error, we affirm.

     A district court may, under Fed. R. Civ. P. 41(b), dismiss a

complaint based upon a plaintiff’s failure to comply with a court

order.   See Simpson v. Welch, 900 F.2d 33, 35-36 (4th Cir. 1990).

Such dismissals are reviewed for abuse of discretion.      See Ballard

v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).         Because Stuart

failed to comply with the magistrate judge’s unambiguous order and

because the magistrate judge expressly warned Stuart of the con-

sequences of failing to comply with his order, we find that the

district court did not abuse its discretion by dismissing Stuart’s

action for failure to prosecute.       See id.

     Accordingly, we affirm the district court’s orders.       We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2